In re Henry Landry, Sr. and Lonnie Landry, applying for writ of certiorari or review. Fourth Circuit Court of Appeal. Parish of Orleans, Civil District Court. No. 78-648. 422 So.2d 1287.
Granted in part, denied in part and remanded. Judgment of court of appeal is reversed insofar as it dismissed case # 12594 entitled Lonnie Landry v. Aetna Insurance Company, et al., and the case is remanded to the court of appeal to reconsider before a different panel the right of Lonnie Landry (driver of the vehicle) to recover. Otherwise, the application is denied.
WATSON and BLANCHE, JJ., would deny the writ.